Case: 1:16-cr-00224-PAG Doc #: 168 Filed: 04/24/19 1o0f1. PagelD #: 2256

United States District Court
Norther District of Ohio

Non-Appeal Transcript Order

To Be Completed by Ordering Party

 

 

 

 

 

 

 

 

 

Court Reporter George Staiduhar Judicial Officer Judge Gaughan
Requested by: Attorney Michael J. O'Shea Phone 216-241-0011

Case Name United States of America vs. Nicolescu, et al.

Case Number 1:16-CR-00224-3-PAG | Date(s) of Proceedings Anal 1. 2099, Apel 2. 2048; April 3, 2018; Apa 4, 2019; Aned 5, 2019 and Apr 8, 2019
Today's Date April 24, 2019 Requested Completion Date [May 24, 2019

 

 

 

 

Financial arrangements must be made with the court reporter before transcript is prepared. If fhe method of
payment is authorized under CJA, submit the AUTH-24 in the OHND CJA eYouch System

 

 

Email Address michael@moshea.com

LVLVWEEL.

 

 

7 4
Sigyfature of Orderfag-%rty

 

Maximum Rate Per Page

 

 

. : First Copy to Each add't
Transcript Type Original each party Copy
Ordinary: A transcript to be delivered within thirty (30) days after
. 9 .
receipt of order. LI $3.65 LI] $0.90 LJ $0.60

 

 

 

 

 

 

 

14-Day Transcript: A transcript to be delivered within fourteen (14) 5

days after receipt of an order. [ ] $4.25 [ ] $0.90 [| $0.60
Expedited/7-Day Transcript: A transcript to be delivered

within seven (7) days after receipt of order. {| $4.85 L | $0.90 LJ $0.60
3-Day Transcript: A transcript to be delivered within three (3) days

after receipt of order. L] $5.45 [| $1.05 [ $0.75
Daily: A transcript to be delivered prior to the normal opening hour of the

Clerk's Office on the calendar day following receipt of the order, regardless of [| $6.05 [| $1.20 [ $0.90
whether or not that calendar day is a weekend or holiday.

Hourly: A transcript of proceedings to be delivered within >

two (2) hours from receipt of the order. ° LI $7.25 | . LI $1.20 L] $0.90
Realtime Unedited Transcript: A draft unedited transcript $3.05

produced by a certified realtime reporter as a byproduct of realtime to be
delivered electronically during proceedings or immediately following
receipt of the order.

 

One feed, $3.05
per page; two to
four feeds, $2.10
per page; five or
more feeds,
$1.50 per page.

 

 

 

Local Civil Rule 80. 1/Criminal Rule 57.20 of the Northern District of Ohio requires transcript requests to be addressed to the court
reporter who took the proceeding and filed with the Clerk of Court. Please electronically file the form and the appropriate court
reporter and court staff will receive notification of the filing.

 
